MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-15-00576-CR

                         BELANDA FAYE PRUITT, Appellant
                                          V.

                          THE STATE OF TEXAS, Appellee

   Appeal from the County Court at Law No. 1 and Probate Court of Brazoria County
                                (Tr. Ct. No. 209426)

TO THE COUNTY COURT AT LAW NO. 1 AND PROBATE COURT OF
BRAZORIA COUNTY, GREETINGS:

      Before this Court, on the 29th day of September, 2015, the cause upon appeal to
revise or to reverse your judgment signed on June 8, 2015 was determined. This Court
made its order in these words:

      After due consideration, the Court grants the motion to dismiss this appeal
      filed by the appellant, Belanda Faye Pruitt. It is therefore CONSIDERED,
      ADJUDGED, and ORDERED that the appeal be dismissed. It is further
      ORDERED that this decision be certified below for observance.
      Judgment rendered September 29, 2015.
      Judgment rendered by panel consisting of Justices Keyes, Massengale, and
      Lloyd.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




December 4, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT